                Case 3:20-cr-00260-RS Document 24 Filed 03/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   LLOYD FARNHAM (CABN 202231)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Andrew. Dawson@ usdoj.gov

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        ) Case No. 20-CR-00260 RS
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION TO CONTINUE STATUS
15      v.                                            ) HEARING AND ORDER
                                                      )
16   JACK ABRAMOFF,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The defendant Jack Abramoff was charged by an Information dated June 25, 2020, with one
20 count of violating 18 U.S.C. § 371, and one count of violating 2 U.S.C. § 1606(b). On July 14, 2020,

21 the defendant entered a guilty plea to both counts pursuant to a plea agreement that contemplates

22 continued cooperation with the government, including potential testimony at trial. At the change of plea

23 hearing on July 14, 2020, the Court set a Status Hearing for November 17, 2020. This Court previously

24 continued that hearing to March 16, 2021, on the parties’ stipulation.

25           The parties hereby jointly request that the Status Hearing be continued approximately six
26 months. The proceedings in a related matter, United States v. Rowland Marcus Andrade, Case No. 20-

27 CR-00249 RS, are continuing, and a trial date has not been set. At this time the parties are not

28 recommending that the Court set a sentencing date in this case, and for this reason request that the Status

     STIPULATION AND [PROPOSED] ORDER                1
     20-CR-00260 RS
               Case 3:20-cr-00260-RS Document 24 Filed 03/10/21 Page 2 of 2




 1 Hearing be continued to September 14, 2021, or a date thereafter convenient for the Court.

 2 DATED: March 10, 2021                                        Respectfully submitted,

 3                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
 4

 5                                                                     /s/
                                                                LLOYD FARNHAM
 6                                                              ANDREW F. DAWSON
                                                                Assistant United States Attorney
 7
                                                                WINSTON & STRAWN LLP
 8

 9                                                                    /s/
                                                                ABBE D. LOWELL
10                                                              Counsel for JACK ABRAMOFF

11

12
                                                  ORDER
13
            Based on the parties’ joint request, and for good cause shown, the Court continues the Status
14
     Hearing currently set for March 16, 2021 to September 14, 2021, at 2:30 p.m.
15
            IT IS SO ORDERED.
16

17

18
     DATED: 
19                                                       T+(+2125$%/(5,&+$5'
                                                         6((%25*
20                                                       &+,()81,7('67$7(6
                                                         ',675,&7-8'*(
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER               2
     20-CR-00260 RS
